Citation Nr: 1112572	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  10-08 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected posttraumatic stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to January 1970.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's service-connected posttraumatic stress disorder (PTSD) is manifested by slow speech, limited insight, a depressed mood, a constricted affect, nightmares, sleep difficulties, suicidal ideation without a plan, and social isolation.

2.  Service connection is currently in effect for PTSD, rated as 50 percent disabling.

3.  The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  A total disability rating for compensation purposes based on individual unemployability (TDIU) is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, a letter dated in April 2008 satisfied the duty to notify provisions.  An additional letter was also provided to the Veteran in January 2009, after which the claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for PTSD was granted by an August 2007 rating decision and a 50 percent evaluation was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective April 27, 2006.

In a May 2007 VA PTSD examination report, the Veteran reported that he had been unemployed since January 2005.  He had been married four times and was separated from his current wife, but she lived close by, was in daily contact, and was the Veteran's full-time caretaker.  The Veteran reported that he had five adult children and maintained contact with all of them.  On examination, the Veteran was neatly dressed and groomed, alert, fully oriented, and cooperative.  His speech was fluent and goal directed, but not spontaneous or productive.  The Veteran answered questions briefly and his delivery was slow in rate and low in volume.  His speech content reflected logical thought processes, intact critical judgment, limited insight, and fair memory.  The Veteran was not thought disordered or delusional.  He denied auditory or visual hallucinations, though he reported a history of command auditory hallucinations, typically during outbursts of anger.  The Veteran's mood was dysphoric and his affect was constricted.  He denied suicidal or homicidal ideation, but endorsed a persistent sad mood, irritability, disproportionate outbursts of anger, lack of interest in most life activities, and lack of motivation.  The Veteran reported social isolation, discomfort in crowds, and an enduring sense of alienation from others.  He reported multiple issues with sleep impairment.  The diagnoses were recurrent major depression, chronic PTSD, polysubstance abuse in full sustained remission, personality disorder not otherwise specified, and antisocial traits.  The examiner assigned a Global Assessment of Functioning (GAF) score of 50, which contemplates serious symptoms, such as suicidal ideation, severe obsessional rituals, or frequent shoplifting, or serious impairment in social, occupational, or school functioning, such as no friends or an inability to keep a job.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV).  The examiner stated that the Veteran' s symptoms were moderate to serious in degree, and he had serious impairment in social and occupational functioning due to psychiatric symptoms.

In an August 2008 VA PTSD examination report, the Veteran stated that he experienced nightmares and did not like to be around a lot of people.  He reported problems with anger, but denied any significant anxiety or hyperarousal symptoms.  The Veteran stated that he had lost his last job due to a medical disability related to peripheral neuropathy and had not worked since then.  He stated that he had been married four times and that he lived with his present wife, despite being separated previously.  The Veteran reported that he had several children and maintained contact with them.  On mental status examination, the Veteran was alert, oriented, mesomorphic, and had good hygiene and grooming.  He complained of a depressed mood.  He appeared very calm, without overt anxiety, agitation, or evidence of psychotic symptoms.  The Veteran's affect was somewhat constricted.  He denied suicidal ideation, homicidal ideation, and command hallucinations.  The Veteran reported restless sleep.  He did not have any gross cognitive deficits, though he relied on his wife to prepare food, set up his medications, and clean his home.  The diagnoses were recurrent major depressive disorder, chronic PTSD, polysubstance abuse in full sustained remission, personality disorder not otherwise specified, and antisocial traits.  The examiner assigned a GAF score of 60 to 65, which contemplates moderate symptoms, such as flat affect, circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers or co-workers.  See Id.  The examiner stated that the Veteran's

inability to work is because of his significant drug use in the past and he was able to hold a steady job after he was clean for about seven to eight years . . . until 2005, when he developed peripheral neuropathy and he was not able to hold a job[.]  It appears more likely that his inability to hold employment is because of his neuropathy and medical condition than from his psychiatric problems.

A November 2008 VA outpatient psychiatric report stated that the Veteran complained of difficulty falling asleep, nightmares, feeling on edge, and depression due to medical issues and limited mobility.  On mental status examination, the Veteran was alert, attentive, cooperative, reasonable, and had appropriate grooming.  His speech was of normal rate and rhythm.  The Veteran's language was intact, his affect was congruent with his mood, and his mood was euthymic.  He had no hallucinations or illusions.  The Veteran had a normal, coherent thought process and did not have unusual thought content.  He denied suicidal and homicidal ideation.  The Veteran's insight was good and his judgment was fair.  He had an above average fund of knowledge.  The assessment was PTSD, depressive disorder not otherwise specified, and alcohol and polysubstance dependence in remission.

A second November 2008 VA outpatient psychiatric report stated that the Veteran was socially isolated.  On mental status examination, the Veteran was alert, attentive, cooperative, reasonable, and had appropriate grooming.  His speech was of normal rate and rhythm.  The Veteran's language was intact, his affect was congruent with his mood, and his mood was depressed.  He had no hallucinations or illusions.  The Veteran had a normal, coherent thought process and did not have unusual thought content.  He denied suicidal and homicidal ideation.  The Veteran's insight was limited and his judgment was fair.  He had an above average fund of knowledge.  The assessment was PTSD, depressive disorder not otherwise specified, and alcohol and polysubstance dependence in remission.  The examiner assigned a GAF score of 51, which contemplates serious symptoms.  Id.

A February 2009 VA outpatient psychiatric report stated that the Veteran complained of depression and loneliness.  He reported occasional suicidal ideation when alone and feeling down, without a plan.  On mental status examination, the Veteran was alert, attentive, cooperative, reasonable, and had appropriate grooming.  His speech was of normal rate and rhythm.  The Veteran's language was intact, his affect was restricted, and his mood was mildly depressed.  He had no hallucinations or illusions.  The Veteran had a normal, coherent thought process and did not have unusual thought content.  He denied suicidal and homicidal ideation.  The Veteran's insight was limited and his judgment was fair.  He had an average fund of knowledge.  The assessment was PTSD, depressive disorder not otherwise specified, and alcohol and polysubstance dependence in remission.

A February 2009 letter from a private physician stated that the Veteran's behavior was best characterized as paranoid.  The letter stated that the Veteran's mental and physical problems made it difficult for him to work or participate in many community activities.

An April 2009 VA outpatient psychiatric report stated that the Veteran had suicidal ideation a few weeks before.  He reported having two to three bad days over the previous two weeks.  On mental status examination, the Veteran was alert, attentive, cooperative, reasonable, calm, and had appropriate grooming.  His speech was of normal rate and rhythm, but soft.  The Veteran's language was intact, his affect was congruent with his mood but restricted, and his mood was euthymic.  He had no hallucinations or illusions.  The Veteran had a normal, coherent thought process and did not have unusual thought content.  He had passive suicidal ideation without a plan.  The Veteran's insight and judgment were good.  The assessment was PTSD, depressive disorder not otherwise specified, and alcohol and polysubstance dependence in remission.

A June 2009 VA outpatient psychiatric report stated that the Veteran's mood had improved.  He reported occasional suicidal ideation, but no plan.  On mental status examination, the Veteran was alert, attentive, cooperative, reasonable, and had appropriate grooming.  His speech was of normal rate and rhythm.  The Veteran's language was intact, his affect was congruent with his mood, and his mood was euthymic.  He had no hallucinations or illusions.  The Veteran had a normal, coherent thought process and did not have unusual thought content.  He had passive suicidal ideation without a plan.  The Veteran's insight was limited and his judgment was good.  The assessment was PTSD, depressive disorder not otherwise specified, and alcohol and polysubstance dependence in remission.

In a January 2010 VA PTSD examination report, the Veteran reported chronic feelings of depression and anxiety.  The Veteran stated that he was currently married and described the relationship as supporting with occasional separations.  The previous separation was six months before and lasted three months.  The Veteran reported that he had no friends and socialized with neighbors and other veterans at a VA hospital.  He reported that his only activity was watching television and that he was unable to pursue physical activities since a total knee replacement in September 2009.  He denied a history of suicide attempts but reported past episodes of violence, with none since August 2008.

On examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His psychomotor activity was unremarkable and his speech was soft or whispered and slow.  The Veteran's attitude was cooperative and friendly.  His affect was blunted and his mood was depressed.  No abnormalities of attention, orientation, thought process, or thought content were noted.  The Veteran did not have delusions, understood the outcome of behavior, and understood that he had a problem.  He reported sleep impairment.  The Veteran did not have hallucinations or inappropriate behavior.  He interpreted proverbs appropriately, and did not have obsessive or ritualistic behavior, panic attacks, or homicidal thoughts.  The Veteran reported suicidal thoughts, without plan or intent.  He had good impulse control without episodes of violence.  The Veteran was able to maintain minimum personal hygiene and did not have problems with activities of daily living.  His memory was normal in all areas.  The examiner stated that the Veteran's PTSD symptomatology was severe.  The Veteran had "medical illnesses that would alone and independently cause occupational impairment, e.g. total right knee replacement, [Human immunodeficiency virus (HIV)], hepatitis C and peripheral neuropathy.  He also described severe non-PTSD symptoms that would impair occupational functioning."  The diagnoses were chronic PTSD and major depressive disorder.  The examiner assigned a GAF score of 35, which contemplates some impairment in reality testing or communication, such as speech is at times illogical, obscure, or irrelevant, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, such as a depressed person avoid friends, neglects family, and is unable to work.  Id.

The examiner stated that the Veteran stopped working as a result of his physical problems, and that a "relationship between his PTSD and his inability to work is speculative."  The examiner also stated that the Veteran did not have total occupational and social impairment due to PTSD.  The Veteran had deficiencies in family relations and mood, but no deficiencies in judgment, thinking, or work.  The examiner opined that the Veteran's "inability to work is less likely as not (less than 50/50 probability) caused by or a result of [PTSD]."  The basis for the opinion was the Veteran left his last job due to medical problems and that those problems had worsened with the diagnosis of HIV and the total knee replacement.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

The medical evidence of record shows that the Veteran's service-connected PTSD is manifested by slow speech, limited insight, a depressed mood, a constricted affect, nightmares, sleep difficulties, suicidal ideation without a plan, and social isolation.  Although deficiencies in family relations and mood were reported, the objective evidence showed no deficiencies in judgment, thinking or work.  These findings do not meet the criteria for a 70 percent evaluation.  See Id.  Indeed, the Veteran only demonstrated one of the numerous criteria listed for that evaluation, namely suicidal ideation.  In addition, the Veteran's suicidal ideation was specifically and repeatedly found to be "passive" and without any plan or intent.  While the Veteran was shown to have social isolation, the medical evidence of record does not demonstrate that this isolation is sufficiently severe as to be analogous to a total inability to establish and maintain effective relationships.  While the Veteran's numerous marriages and separations demonstrate poor relationships with his spouses, the fact that he remains married and lives with his wife on a regular basis demonstrates the existence of at least a minimal relationship.  Furthermore, the Veteran has stated that he maintains contact with all of his children and socializes with neighbors and other veterans at a VA hospital.  Accordingly, the Board finds that the Veteran's social isolation is not sufficiently severe as to be analogous to a total inability to establish and maintain effective relationships.  Furthermore, there is no medical evidence of record that the Veteran experiences obsessive rituals which interfere with routine activities; speech which is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene.  Overall the Veteran's dominant psychiatric symptoms are demonstrated to be social isolation and a depressed mood.  In this regard, when evaluating the level of disability from a mental disorder, the extent of social impairment is to be considered, but a rating shall not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2010).  In addition, while the Veteran is currently unemployed, the evidence of record does not demonstrate that this unemployment is due to his PTSD.  The evidence of record clearly demonstrates that the Veteran left work due to nonservice-connected physical disabilities, and there is no medical evidence of record which found that the Veteran was unemployable due to his service-connected PTSD alone.

With regard to the Veteran's GAF scores, between May 2007 and January 2010, the Veteran received three scores in the serious to moderate range.  These scores are consistent with the criteria contemplated by a 50 percent evaluation.  While the Veteran also received a GAF score of 35 in January 2010, the severity indicated by the score is contradicted by the actual findings on mental status examination.  Specifically, a GAF score of 35 contemplates either some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  However, the January 2010 VA PTSD examination report did not find any impairment in reality testing or communication.  While the Veteran's PTSD caused deficiencies in family relations and mood, it did not cause deficiencies in judgment, thinking, or work.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Accordingly, the solitary GAF score of 35 without supporting clinical symptomatology is not sufficient to warrant assignment of an evaluation in excess of 50 percent.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for PTSD inadequate.  The Veteran's service-connected PTSD is evaluated under to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The medical evidence of record shows that the Veteran's PTSD is manifested by slow speech, limited insight, a depressed mood, a constricted affect, nightmares, sleep difficulties, suicidal ideation without a plan, and social isolation.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms and resulting occupational and social impairment are more than adequately contemplated by the disabilities rating for his PTSD.  A rating in excess of the currently assigned rating is provided for certain manifestations of psychiatric disorders, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 50 percent rating for the Veteran's PTSD more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.130, Diagnostic Code 9411.

After a review of the evidence, there is no medical evidence of record that would warrant a rating in excess of 50 percent for the Veteran's psychiatric disability under any rating criteria at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart, 21 Vet. App. 505.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for an evaluation in excess of 50 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

If a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), an extraschedular rating is considered where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Service connection is currently in effect for PTSD, rated as 50 percent disabling.  Therefore, the percentage criteria of 38 C.F.R. § 4.16(a) are not met. 

The evidence of record shows that the Veteran is unemployed.  However, the evidence of record also clearly demonstrates that the Veteran left work in January 2005 due to physical disabilities, namely peripheral neuropathy and hepatitis C.  The Veteran's physical disabilities have since gotten worse, and include total knee replacement surgery and HIV.  Furthermore, there is no medical evidence of record which states that the Veteran's PTSD symptoms alone prevent him from securing or following a substantially gainful occupation.  The August 2008 VA PTSD examination report stated that it was "more likely that [the Veteran's] inability to hold employment is because of his neuropathy and medical condition than from his psychiatric problems."  The January 2010 VA PTSD examination report stated that the Veteran's "inability to work is less likely as not . . . caused by or a result of [PTSD]."  While the February 2009 letter from a private physician stated that the Veteran's mental and physical problems made it difficult for him to work, the February 2009 letter does not state that the Veteran's service-connected PTSD symptoms alone prevent him from securing or following a substantially gainful occupation.  TDIU is not warranted for an inability to work due to a combination of service-connected and nonservice-connected disabilities.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose, 4 Vet. App. 361.  Accordingly, the evidence of record does not show that the Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities alone, without regard to any nonservice-connected disabilities.  38 C.F.R. § 4.16(b).

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to TDIU.  The Veteran does not meet the percentage criteria under 38 C.F.R. § 4.16(a) and the evidence does not otherwise demonstrate an inability to secure or follow a substantially gainful occupation due to his service-connected PTSD.  Accordingly, TDIU is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for TDIU, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.


ORDER

An evaluation in excess of 50 percent for service-connected PTSD is denied.

A total disability rating for compensation purposes based on individual unemployability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


